State Retirement System — Judges — Contributions A justice or judge who was eligible before January 13, 1969, to become a member of the Oklahoma Public Employees Retirement System because of his capacity as a state elected official but never exercised his option to join the system, may not after January 13, 1969, make retroactive contributions to the Retirement System to the time he was first elected as a state official in order to join the Oklahoma Public Employees Retirement System.  The Attorney General has had under consideration your recent letter of August 26, 1969, wherein you, in effect, ask the following question: May a justice or judge who was eligible before January 13, 1969, to become a member of the Oklahoma Public Employees Retirement System because of his capacity as a state elected official but who has never exercised his option to join the system, make retroactive retirement contributions to the time he was first eligible as an elected state official to become a member of the Oklahoma Public Employees Retirement System? O.S.L. 1969, ch. 349, Section 6 (74 O.S. 913 [74-913](1)(d) (1969)), which became effective on May 13, 1969, states in pertinent part: ". . . all elected state officials serving after January 1, 1964, as a state elected official and having completed six (6) years or more of credited service as an elected state official and having paid to the Oklahoma Public Employees Retirement System sufficient contributions which shall be determined by the Board of Trustees shall receive a minimum of Seventy-five Dollars ($75.00) monthly benefits and shall receive an additional Twelve Dollars and fifty cents ($12.50) per month for each additional year of service. . . ." O.S.L. 1969, ch. 328, Section 1 (20 O.S. 1102 [20-1102] (1969) et seq.), became law on May 7, 1969, and provides for the Uniform Retirement System for Justices and Judges.  Section 20 O.S. 1102 [20-1102] states in part: ". . . No Justice of the Supreme Court or Judge of the Court of Criminal Appeals. State Industrial Court, Court of Appeals, or District Court who has served as a justice or judge of a court of record of the State of Oklahoma or a court that was a court of record of the State of Oklahoma for a period of eight (8) years or more prior to January 13, 1969, and who was a member of the Oklahoma Public Employees Retirement System or a County Retirement System on January 12, 1969, and who on January 13, 1969 was a justice or judge in any of the aforementioned courts, shall be required to make an election as to which retirement system he shall be a member of, and nothing in this Act shall be construed so as to require any justice or judge to forfeit any right to which he might be entitled under the Oklahoma Public Employees Retirement System or County Retirement System to which he may have a vested or contractual interest but he will be required to participate in the Uniform Retirement System for judges and justices provided by Sections 1101-1107, inclusive, of Title 20 of the Oklahoma Statutes. No justice or judge of the above mentioned courts shall be eligible to enter the Oklahoma Public Employees Retirement System after January 13, 1969." (Emphasis added) It is a fundamental rule of construction that when a general statute, when standing alone, would include the same matter as a special or specific act, and thus conflict with it, the special or specific act will be considered as an exception to, or qualification of the general statute, whether it was passed before or after such general enactment. See 82 C.J.S., Section 369.  An Oklahoma case, Smith v. Southwestern Bell Telephone Co., Okl. 349 P.2d 646 (1960), in quoting from another Oklahoma case, King v. White, 170 Okl. 126,39 P.2d 69 (1934), held: "Where there are two statutes upon the same subject, the earlier being special and the latter general, the presumption is, in the absence of an express repeal or an absolute incompatibility, that the special is to remain in force as an exception to the general." It is clear that the Uniform Retirement System for Justices and Judges is a specific or special act and although passed by the legislature at an earlier date than O.S.L. 1969, ch. 349, Section 6 (74 O.S. 913 [74-913](1)(d) (1969)), the provision forbidding a justice or judge from being eligible to enter the Oklahoma Public Employees Retirement System after January 13, 1969, would remain as an exception to the general provision of the Oklahoma Public Employees Retirement Act. Therefore it is the opinion of the Attorney General that a justice or judge who was eligible before January 13, 1969, to become a member of the Oklahoma Public Employees Retirement System because of his capacity as a state elected official but had never exercised his option to join the system, may not after January 13, 1969, make retroactive contributions to the Retirement System to the time he was first elected as a state official in order to join the Oklahoma Public Employees Retirement System.  (Tim Leonard)